DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
- 	Claims 1—20 are pending.
 
Response to Arguments
Amendments/REMARKS filed on 6/25/2021 overcomes the 35 USC 103(a); i.e., prior art, rejection.
Terminal disclaimer is not filed; the non-statutory obviousness double patenting rejection is maintained.


Double Patenting
Claims 1—20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1—24 and 1—16  of U.S. Patent No. 10362047 and 10659487, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite broader versions of the patented claims.
Claim-Comparison Table can be found in previous Office Action,

Allowable Subject Matter
Claims 1—20 would be allowable when terminal disclaimer is filed to overcome the above non-statutory obviousness double patenting rejection.
No reason for allowance is necessary as the record is clear, and based on amendments/remarks filed on 06/25/2021.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/             Primary Examiner, Art Unit 2434